Title: To Thomas Jefferson from James Madison, 28 March 1825
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Mar. 28. 1825
                    I saw Col. Barbour yesterday, as I intended. He remains decided agst relinquishing his Judgeship without a previous experiment of the chair in the University. He feels evidently a strong attraction towards it; and I think a growing one. It is quite possible that the experiment he is making of his Judicial duties, carrying him as they will beyond the Mountains, will diminish his preference of the place he holds. I did not allude to the idea mentioned in mine of yesterday, viz. of his taking the Chair of Law between his Spring & Fall Circuits, because I did not think myself warranted to do so; and I may add, because it occurred that he would have an interfering call to the General Court at Richmd It is much to be regretted that we are likely to lose him with so little prospect of an acc